Title: From Alexander Hamilton to George Ingersoll, 19 February 1800
From: Hamilton, Alexander
To: Ingersoll, George


          
            Sir,
            New York Feby. 19th. 1800
          
          Your letter to Major Brooks of the 27th of January arrived in the here during my absence, and was opened by the Adjutant General. He informs me that he has authorized you to cause all the soldiers men whose terms of service are not near expiring to be inoculated—You will extend it the inoculations to all the men who have not had the disease troops under your command.
          Captain Ingersoll
        